Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a speaker for producing sound effect, comprises diaphragm assembly that is located on basket, and surround and damper that are arranged on first connection position and second connection position of the basket at different horizontal levels. Independent claim 1, identifies a uniquely distinct feature of “…the damper are disposed on the basket and at different horizontal levels, and the conductor is located on a bottom surface of the damper, and a lengthwise direction of the conductor is the same as a radial direction of the damper, the conductor and the bottom surface of the damper are wave-shaped, and the conductor is conformally on the bottom surface of the damper.” The closest prior art to Bullimore (US 20110268310) teaches plurality of conductors 17 integrated or attached to the diaphragm 13. The conductors 17, for example, may be constructed from a copper or carbon tape, wire or other conductor pre-fitted by the supplier to the diaphragm 13. Flexible wires (e.g., litz wires) or a fabric tape with, for example, integrated litz wires or other flexible conductors attach to the copper tape between the outer periphery of the diaphragm 13 and the outer periphery of the spider 5. See at least [0019]. Harris (US 8295538) teaches e spider (1) with an elastic material has a central opening that defines a spring effect portion between an inner rim and an outer rim. An integral conductor arrangement comprises lead wires (13) that extend from the inner rim to the outer rim of the loudspeaker spider. See at least abstract, Figure 7. Further, on col. 3 lines 25-53 teaches the spider structure of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNITA JOSHI whose telephone number is (571)270-7227.  The examiner can normally be reached on 8-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 5712727503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNITA JOSHI/Primary Examiner, Art Unit 2651